DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-21 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhaussy (WO 2019/145561 A1). Note that U.S. Patent Application Serial No. 16/965,196, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2019/052115, thus the U.S. Pub. No. 2020/0370515 A1 of U.S. Patent Application Serial No. 16/965,196 is an accurate English translation of WO 2019/145561 A1. 
	Regarding claim 16, Dhaussy discloses a water delivery system for delivering demineralized water to a consuming unit in a motor vehicle, in particular to a combustion engine [0008-0009] [0058], encompassing: 
	a water tank (10) having a filling opening (in which ventilation device 11 is fitted);
	a first aspiration line (14);
	a first water pump (20);
	a discharge line (40);
	a discharge apparatus [0048]; 
	a demineralization apparatus (100) for demineralizing water [0058-0059];
	the first water pump being fluidically connected via the first aspiration line to an internal volume of the water tank [as shown in Figures 1-2);
	the discharge apparatus being fluidically connected via the discharge line to the first water pump [0058, as shown in Figures 1-2], wherein
	a) the water delivery system encompasses a demineralization circuit (90) that comprises a second aspiration line (91), a second water pump (20’), a pump line (17), and a return line (18), the second water pump being fluidically connected via the second aspiration line to an internal volume of the water tank; an inlet of the demineralization apparatus being fluidically connected via the pump line to the second water pump; and an outlet of the demineralization apparatus being fluidically connected via the return line to the internal volume of the water tank [as shown in Figures 1-2]. 
	Regarding claim 17, Dhaussy further discloses wherein the consuming unit is a combustion engine (M), a fuel cell or a battery cooling circuit [0048]. 
	Regarding claim 18, Dhaussy further discloses wherein the demineralization apparatus is embodied with a replaceable cartridge [0058-0059]. 
 	Regarding claim 20, Dhaussy further discloses wherein the water delivery system encompasses a water quality sensor (60) fluidically connected to the internal volume of the water tank [0022] [0048]. 
	Regarding claim 21, Dhaussy further discloses wherein the demineralization apparatus encompasses an ion exchanger as a demineralizing active substance [0058-0059]. 
	Regarding claim 30, Dhaussy further discloses a vehicle having a consuming unit, in particular a combustion engine (M), and having a water delivery system according to claim 16, wherein the water delivery system delivers the demineralized water to the consuming unit [0001] [0048]. 
Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch (AU 2010227073 A1).
Regarding claim 27, Lynch discloses a demineralization apparatus encompassing: 
an inlet (12);
an outlet (13);
a fluid flow channel (20) extending between the inlet and the outlet;
a baffle plate (55) arranged transversely to a principal direction of extend of the fluid flow channel [as shown in Figure 1], wherein
the baffle plate is shaped in such a way that the baffle plate constitutes an edge portion of a passthrough opening in the fluid flow channel, the opening cross section of which opening is smaller than an opening cross section of the fluid flow channel upstream from the baffle plate [as shown in Figure 1].
Regarding claim 28, Lynch further discloses the apparatus further encompassing a further baffle plate (47) arranged downstream from the baffle plate, transversely to the principal direction of extent of the fluid flow channel [as shown in Figure 1], wherein 
the further baffle plate is shaped in such a way that the further baffle plate constitutes an edge portion of a further passthrough opening in the fluid flow channel, the opening cross section of which opening is smaller than an opening cross section of the fluid flow channel upstream from the further baffle plate; and a projection of the further passthrough opening along the principal direction of extent of the fluid flow channel does not completely overlap with the passthrough opening [as shown in Figure 1]. 
Regarding claim 29, Lynch further discloses wherein the principal direction of extent of the fluid flow channel, at least in portions, follows a flat spiral; and/or, at least in portions, follows a straight line; and/or, at least in portions, follows the course of a helix or coil [as shown in Figure 1 the direction of the fluid flow appears as a flat spiral]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhaussy (WO 2019/145561 A1) in view of McFarland (US Patent Number 6,698,387). Note that U.S. Patent Application Serial No. 16/965,196, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2019/052115, thus the U.S. Pub. No. 2020/0370515 A1 of U.S. Patent Application Serial No. 16/965,196 is an accurate English translation of WO 2019/145561 A1.
	Regarding claim 19, Dhaussy discloses the system of claim 16 wherein the demineralization apparatus divides the internal volume of the water stank into two separate sub-volumes [0069]. Dhaussy does not disclose wherein the demineralization apparatus is embodied with a reverse osmosis membrane. 
	McFarland discloses a water delivery system comprising a demineralization apparatus embodied with a reverse osmosis membrane (Col. 8, lines 56-65). 
	McFarland teaches that it is known in the art to use a reverse osmosis membrane for the demineralization of water which, when combined with ion exchange media, produces an ultra-pure water supply (Col. 2, lines 22-29). McFarland teaches that one skilled in the art would recognize that it would be advisable to employ such means in an engine water injection application (Col. 2, lines 22-29). McFarland teaches that engine water injection improves overall engine efficiency and reduces NOx emission by cooling the combustion gases and replacing a portion of the hydrocarbon fuels burned (Col. 1, lines 8-15).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the demineralization apparatus disclosed by Dhaussy for the demineralization apparatus having a reverse osmosis membrane disclosed by McFarland because combining the reverse osmosis process with an ion exchange media would predictably produce an ultra-pure water supply that can be provided to a combustion engine. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhaussy (WO 2019/145561 A1) in view of Sumikura (AU 2010357340 B2). Note that U.S. Patent Application Serial No. 16/965,196, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2019/052115, thus the U.S. Pub. No. 2020/0370515 A1 of U.S. Patent Application Serial No. 16/965,196 is an accurate English translation of WO 2019/145561 A1.
	Regarding claim 22, Dhaussy discloses the system of claim 16 as discussed above but does not disclose wherein the demineralization apparatus encompasses at least one demineralizing active substance that generates a precipitate in the context of a water demineralization process. 
	Sumikura discloses a water delivery system comprising a demineralization apparatus that encompasses at least one demineralizing active substance that generates a precipitate in the context of a water demineralization process (Abstract, page 42: “Solid and soluble substances are removed from the accompanying water 20 by pretreatment equipment 3, whereby the accompanying water 20 becomes pretreated water 21. The pretreated water 21 flows into reverse osmosis membrane concentration equipment 4 and is separated into filtrate 22 and membrane-concentrated water 24. The filtrate water 22 is used as fresh water. The membrane-concentrated water 24 flows into a precipitator 10 and is mixed with an alkaline agent. After an insoluble component is precipitated there, the membrane-concentrated water 24 and pretreated waste water 23 that flows from the pretreatment device 3 flow into a storage tank 5 and form evaporation-concentrated supply water 25. The evaporation-concentrated supply water 25 flows into evaporation concentration equipment 6 and is separated into condensed water 26 and evaporation-concentrated water 27. The condensed water 26 is used as fresh water”).
	Sumikura teaches that by precipitating the inorganic component contained in the treated water through a second stage of the water treatment process, growth of scale on the surfaces of the system can be prevented and the labor for cleaning can be reduced [0021]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step or function of adding the demineralizing active substance disclosed by Sumikura to the demineralizing apparatus disclosed by Dhaussy to precipitate a component that would cause scale on the surfaces of the system, thereby reducing labor needed to clean the system. 
Claim(s) 23 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhaussy (WO 2019/145561 A1) in view of Nishiyama (WO 2015/092972 A1).
Regarding claim 23, Dhaussy discloses the system of claim 16 as discussed above but does not disclose a discharge arm downstream from the first water pump that comprises a further three-way valve, a first discharge line sub-portion of the discharge line, a second discharge line sub-portion of the discharge line, and a return line; the first discharge line sub-portion fluidically connecting the first water pump to a first port of the further three-way valve; the second discharge line sub-portion fluidically connecting a second port of the further three-way valve to the discharge apparatus; and the return line fluidically connecting a third port of the further three-way valve to the internal volume of the water tank. 
Nishiyama discloses a water delivery system (100) that comprises a discharge arm downstream from a first water pump (12) that comprises a further three-way valve (14), a first discharge line sub-portion of the discharge line [the discharge line corresponding to circulation pipe 21, as shown in Figure 1], a second discharge line sub-portion of the discharge line [as shown in Figure 1], and a return line (27); the first discharge line sub-portion fluidically connecting the first water pump to a first port of the further three way valve [as shown in Figure 1]; the second discharge line sub-portion fluidically connecting a second port of the further three-way valve to a discharge apparatus (15); and the return line fluidically connecting a third port of the further three-way valve to the internal volume of a water tank (11). 
Nishiyama teaches that the three-way valve can be used to reduce or stop the supply of water to the discharge apparatus at the time of its failure so that repair work can be performed [page 1, line 37-page 2, line 44]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the discharge arm with its three-way valve disclosed by Nishiyama with the water delivery system disclosed by Dhaussy to stop the supply of water when a failure occurs so that repair work can be performed. 
Regarding claims 31-32, Dhaussy discloses the system of claim 16 as discussed above including wherein the demineralization apparatus is embodied with a replaceable cartridge [0058-0059], and a method for operating the system encompassing detecting, by way of a water quality sensor (60), a degree of demineralization of water in the internal volume of the water tank and carrying out steps when the degree of demineralization is below a predetermined or determinable lower threshold value: either in an operating mode A: conveying water or utility water out of the water tank by the first water pump through the demineralization apparatus, demineralizing the water component conveyed through the demineralization apparatus, returning the demineralized water component into the internal volume of the water tank, and terminating that demineralization process when the water quality sensor detects a degree of demineralization in the internal volume of the water tank which is above the predetermined or predeterminable lower threshold value or above a predetermined or predeterminable stop threshold value that is above the lower threshold value [0058] [0071] or in accordance with an operating mode B: conveying water or utility water out of the water tank by the first water pump through the demineralization apparatus to the discharge apparatus [0058] [0071], wherein the consuming unit is a combustion engine (M); and the operating mode A is selected when the combustion engine is shut off and the operating mode B is selected when the combustion engine is operating [0058-0059]. 
Dhaussy does not disclose a discharge arm downstream from the first water pump that comprises a further three-way valve, a first discharge line sub-portion of the discharge line, a second discharge line sub-portion of the discharge line, and a return line; the first discharge line sub-portion fluidically connecting the first water pump to a first port of the further three-way valve; the second discharge line sub-portion fluidically connecting a second port of the further three-way valve to the discharge apparatus; and the return line fluidically connecting a third port of the further three-way valve to the internal volume of the water tank and does not disclose switching the three-way valve into a demineralization aspiration state and switching a further three-way valve into a circulation state in which the first port and the third port of the further three-way valve are opened for the passage of fluid, and the second port of the further three-way valve is closed and does not disclose switching the three-way valve into a demineralization aspiration state and switching a further three-way valve into a discharge state in which the first port and the second port of the further three-way valve are opened for the passage of fluid, and the third port of the further three-way valve is closed. 
Nishiyama discloses a water delivery system (100) that comprises a discharge arm downstream from a first water pump (12) that comprises a further three-way valve (14), a first discharge line sub-portion of the discharge line [the discharge line corresponding to circulation pipe 21, as shown in Figure 1], a second discharge line sub-portion of the discharge line [as shown in Figure 1], and a return line (27); the first discharge line sub-portion fluidically connecting the first water pump to a first port of the further three way valve [as shown in Figure 1]; the second discharge line sub-portion fluidically connecting a second port of the further three-way valve to a discharge apparatus (15); and the return line fluidically connecting a third port of the further three-way valve to the internal volume of a water tank (11). Nishiyama further discloses the steps of, in a first operating mode A switching the three-way valve into a demineralization aspiration state and switching a further three-way valve (20) into a circulation state in which the first port and the third port of the further three-way valve are opened for the passage of fluid, and the second port of the further three-way valve is closed and further in a second operating mode B switching the three-way valve into a demineralization aspiration state and switching a further three-way valve into a discharge state in which the first port and the second port of the further three-way valve are opened for the passage of fluid, and the third port of the further three-way valve is closed [page 6, line 237-page 8, line 313].
Nishiyama teaches that the three-way valve can be used to reduce or stop the supply of water to the discharge apparatus at the time of its failure so that repair work can be performed [page 1, line 37-page 2, line 44]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the discharge arm with its three-way valve disclosed by Nishiyama with the water delivery system disclosed by Dhaussy to stop the supply of water when a failure occurs according to the output of the water quality sensor so that repair work can be performed. 
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhaussy (WO 2019/145561 A1) in view of Lynch (AU 2010227073 A1). Note that U.S. Patent Application Serial No. 16/965,196, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2019/052115, thus the U.S. Pub. No. 2020/0370515 A1 of U.S. Patent Application Serial No. 16/965,196 is an accurate English translation of WO 2019/145561 A1.
Regarding claims 24-26, Dhaussy discloses the system of claim 16 as discussed above wherein the demineralization apparatus encompasses: an inlet, an outlet and a fluid flow channel extending between the inlet and the outlet [as shown in Figure 1]. 
Dhaussy does not disclose the demineralization apparatus further encompassing a baffle plate arranged transversely to a principal direction of extend of the fluid flow channel, wherein the baffle plate is shaped in such a way that the baffle plate constitutes an edge portion of a passthrough opening in the fluid flow channel, the opening cross section of which opening is smaller than an opening cross section of the fluid flow channel upstream from the baffle plate.
Lynch discloses a demineralization apparatus encompassing a baffle plate (55) arranged transversely to a principal direction of extend of the fluid flow channel [as shown in Figure 1], wherein
the baffle plate is shaped in such a way that the baffle plate constitutes an edge portion of a passthrough opening in the fluid flow channel, the opening cross section of which opening is smaller than an opening cross section of the fluid flow channel upstream from the baffle plate [as shown in Figure 1],
the apparatus further encompassing a further baffle plate (47) arranged downstream from the baffle plate, transversely to the principal direction of extent of the fluid flow channel [as shown in Figure 1], wherein 
the further baffle plate is shaped in such a way that the further baffle plate constitutes an edge portion of a further passthrough opening in the fluid flow channel, the opening cross section of which opening is smaller than an opening cross section of the fluid flow channel upstream from the further baffle plate; and a projection of the further passthrough opening along the principal direction of extent of the fluid flow channel does not completely overlap with the passthrough opening [as shown in Figure 1], 
wherein the principal direction of extent of the fluid flow channel, at least in portions, follows a flat spiral; and/or, at least in portions, follows a straight line; and/or, at least in portions, follows the course of a helix or coil [as shown in Figure 1 the direction of the fluid flow appears as a flat spiral]. 
Lynch teaches that the baffle plates form a tortuous flowpath 20 for water to flow through the demineralization apparatus that requires the water to flow up and down successively in order to reach the outlet. Lynch teaches that the upward and downward motion causes entrained debris to float or sink and eventually settle at the top or bottom of the flowpath [page 7, line 29-page 8, line 4]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the baffle plates disclosed by Lynch with the demineralization apparatus disclosed by Dhaussy to remove debris from the water between the inlet and outlet of the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747